August 29, Division of Corporation Finance Securities & Exchange Commission Mail Stop Washington, DC 20549 Attn:Pamela Long, Assistant Director Re: Caprius, Inc. Registration Statement (No. 333-148792) Ladies and Gentlemen: Our detailed responses to the comments in your Comment Letters of July 8, 2008 and July 14, 2008 are set forth below.The paragraphs of this letter are keyed to the numbered paragraphs in the Comment Letters to facilitate your review.Attached is a copy of the Comment Letters to use in referencing the comments.In addition, we have attachedrelevant markedpages of Amendment No. 3 to the above captioned Registration Statement ( the “Amendment”) showing the changes from the previously submitted Form S-1 Pre-Effective Amendment No. 2. General 1.The items responded to in this letter apply to and the changes to the above-captioned registration statement have been made to Amendment No. 4 to the other pending registration statement (No. 333-141647), relevant marked pages of whichare being attached contemporaneously with the Amendment. 2.We had endeavored to respond fully to comments 3, 4 and 5 in the staff’s May 12, 2008 comment letter by adding to the prior amendments a new tabular presentation and supplementing an existing tabular presentation in the “Selling Stockholders” section, and by explaining these responses in our June 30 response letter.Our objective with the three presentations was to provide the requested information to an interested investor in a format that would give him a clear and quick picture of the prior placements, the respective participations therein by each of the significant selling stockholders and how each placement generally affected the then stockholders.In addition, the aggregate beneficial ownership of our common stock by those holders is presented in the beginning of the “Selling Stockholders” section and presented again and in more detail a few pages earlier in the “Security Ownership” section. Pamela Long Securities & Exchange Commission August 29, 2008 Page 2 In responding to the current comment, we are supplementing the tabular presentation on page 40 by adding subcategory (iv).This new subcategory shows the percentage of outstanding shares of common stock held by each significant selling stockholder after each placement, assuming for each holder’s percentage, conversion just by such holder of the preferred shares it had purchased in that placement, and also shows the percentage of outstanding shares after each placement assuming the conversion of all the preferred shares purchased in that placement.This additional information should enable an investor to undertake an easier analysis of the magnitude of each of the placements by holder and by total placement in relation to the outstanding shares of common stock at the time of the relevant placement. We believe the additional category in the tabular presentation, together with the other presentations; provide an investor with a clear understanding of the material items sought in the comment letter regarding the affect of the four placements on stockholders, and without confusing the investor with duplicative or otherwise easily ascertainable information. Liquidity and Capital Resources, page 14 3.This comment has been complied with. 4.This comment has been complied with. (Note B) Summary of
